                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

HARRISON FRANKLIN,

                              Plaintiff,                                     ORDER
       v.
                                                                         18-cv-381-wmc
MICHAEL DITTMAN, et al.,

                              Defendants.


       The held an impromptu telephonic status conference this afternoon. As discussed on

the record, the court will enter a limited, preliminary injunction as follows:

   1. For the next two weeks, plaintiff will test his blood sugar in the morning, as soon as
      possible after the count clears, at noon, at 3:30 p.m., and at bedtime (H.S.).

   2. He will be permitted to eat breakfast following his morning glucose test with his unit,
      even if this is before he can get insulin at HSU.

   3. Based on his glucose readings, HSU will determine whether he needs a dose of insulin.

   4. Dr. Labby will examine plaintiff’s prescribed dosages of long-acting insulin and adjust
      these doses appropriately in accordance with applicable medical standards.

       Additionally, by the close of business on Friday, May 17, 2019, defendants are to

provide to the court an affidavit from defendant Fink about what has transpired since the

preliminary injunction evidentiary hearing on May 2, including an account of why the court

and the parties’ agreement was not implemented as agreed with respect to allowing plaintiff to

take his fasting plod sugar reading, then eat breakfast with his unit before going to get his

insulin shot. On or before Friday, May 17th, defendants’ counsel is also to provide a detailed

explanation as to the reasons for any deviations from the agreement, as well as any medically

necessary modifications.

       Entered this 10th day of May, 2019.

                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge
